Citation Nr: 1011895	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-17 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1966 to April 1969.  Service in the Republic of 
Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied service connection for 
PTSD.

In March 2007, the Veteran presented testimony at a personal 
hearing conducted at the New Orleans RO before a Decision 
Review Officer (DRO).  A transcript of this hearing has been 
associated with the Veteran's claims folder.

In February 2009, the Board remanded the Veteran's claim for 
additional evidentiary development.  A supplemental statement 
of the case was issued in January 2010 by the VA Appeals 
Management Center (AMC), which continued the denial of the 
claim.  The case is once again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.

Clarification of issue on appeal

The Veteran's claim has heretofore been considered as 
"entitlement to service connection for PTSD."  However, the 
Veteran's representative has argued that the issue should be 
more broadly construed, and as detailed below his contention 
is supported by the medical evidence of record.  See the June 
2009 VA examination report.  Accordingly, the issue has been 
recharacterized as entitlement to service connection for an 
acquired psychiatric disorder to include PTSD.  See Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009).


REMAND

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board believes that 
this case must be remanded for further evidentiary 
development.

The evidence of record includes the Veteran's VA treatment 
records from June 2004 to June 2006 and from February 2007 to 
August 2007.  During the June 2009 VA examination, the 
Veteran indicated that he was receiving ongoing individual 
psychotherapy treatment for a mental disorder.  On remand, VA 
should attempt to obtain and associate these records with the 
claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002).

In the June 2009 VA examination, the Veteran was diagnosed 
with anxiety disorder NOS (not otherwise specified) and 
adjustment disorder with depressed mood.  The VA examiner 
specifically ruled out PTSD as a potential diagnosis.  

In his opinion, the June 2009 VA examiner stated that the 
Veteran's adjustment disorder was not due to his military 
service, but was a result of his ongoing disagreement with 
the city government regarding his property line.  While the 
examiner opined that the Veteran's anxiety disorder was due 
to his verified in-service stressor, he did not explain the 
rationale behind his opinion.  Instead, the examiner stated 
that one of the Veteran's unverified stressors "may have 
contributed to his current symptom presentation as well."  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the health care provider to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."]  
Once VA undertakes the effort to provide an examination, an 
adequate one must be provided.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether the Veteran's diagnosed 
anxiety disorder is related to his military service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED for the following action:

1.  VBA should determine whether VA 
treatment records from June 2006 to 
February 2007, exist, and if such records 
are found to exist, copies should be 
obtained.  VBA should also request the 
Veteran's treatment records from August 
2007 to the present.  All attempts to 
locate and obtain these records should be 
documented in the Veteran's claims folder.  
In the event that such treatment records 
do not exist or copies cannot be obtained, 
this must be specifically documented in 
the claims folder.

2.  VBA should arrange for the June 2009 
VA examiner, if available, or other 
appropriately qualified medical 
professional to review the Veteran's VA 
claims folder and render an opinion as to 
the nature and etiology of any psychiatric 
shown to be present, including anxiety 
disorder and whether any such disorder, 
including anxiety disorder is at least as 
likely as not (i.e., a 50 percent or 
greater probability) related to his 
military service including any verified 
stressor(s) from service.  If the 
reviewing health care provider finds that 
physical examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.  The rationale 
for the opinion(s) expressed should be 
explained in the examination report.

3.  VBA should then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, in whole or in 
part, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response. 
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


